Luke, J.
1. Tlie alleged statement of facts not being set out in the bill of exceptions, or attached thereto as an exhibit and properly identified by the trial judge, or contained in a brief of evidence approved by him and made a part of the record, what purports to be an agreed statement of facts, sent up as a part of the record, but not approved by the trial judge and ordered filed as such, can not be considered by this court. See Robinson v. Woodward, 134 Ga. 777 (68 S. E. 553); Blackman v. Garrett, 135 Ga. 226 (69 S. E. 110); Roberts v. Cairo, 133 Ga. 642 (66 S. E. 938); Silvey v. Brown, 137 Ga. 104 (72 S. E. 907).
2. Section 3 of the act of 1911 (Ga. L. 1911, p. 149) is by its terms applicable exclusively to motions for a new trial, and is not applicable to this casé, wherein there was no motion for a new trial.

Judgment affirmed.


Wade, G. J., and Jenkins, J., concur.